EXECUTION VERSION

SECOND AMENDMENT TO FIRST AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
THIS SECOND AMENDMENT TO FIRST AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is made and entered into as of September 12, 2014, by and
among ALLIANCE HAULERS, INC., a Texas corporation (“Alliance”), ATLAS-TUCK
CONCRETE, INC., an Oklahoma corporation (“Atlas”), BODE CONCRETE LLC, a
California limited liability company (“Bode Concrete”), BODE GRAVEL CO., a
California corporation (“Bode Gravel”), BRECKENRIDGE READY MIX, INC., a Texas
corporation (“Breckenridge”), CENTRAL CONCRETE SUPPLY CO., INC., a California
corporation (“Central Concrete”), CENTRAL PRECAST CONCRETE, INC., a California
corporation (“Central Precast”), EASTERN CONCRETE MATERIALS, INC., a New Jersey
corporation (“Eastern”), INGRAM CONCRETE, LLC, a Texas limited liability company
(“Ingram”), KURTZ GRAVEL COMPANY, a Michigan corporation (“Kurtz”), LOCAL
CONCRETE SUPPLY & EQUIPMENT, LLC, a Delaware limited liability company
(“Local”), MASTER MIX, LLC, a Delaware limited liability company (“Master”),
PEBBLE LANE ASSOCIATES, LLC, a Delaware limited liability company (“Pebble”),
REDI-MIX, LLC, a Texas limited liability company (“Redi-Mix”), RIVERSIDE
MATERIALS, LLC, a Delaware limited liability company (“Riverside”), SAN DIEGO
PRECAST CONCRETE, INC., a Delaware corporation (“San Diego”), SMITH PRE-CAST,
INC., a Delaware corporation (“Smith”), SUPERIOR CONCRETE MATERIALS, INC., a
District of Columbia corporation (“Superior”), USC TECHNOLOGIES, INC., a
Delaware corporation (“USC”), U.S. CONCRETE ON-SITE, INC., a Delaware
corporation (“On-Site”), and U.S. CONCRETE, INC., a Delaware corporation, (“US
Concrete”, and together with Alliance, Atlas, Bode Concrete, Bode Gravel,
Breckenridge, Central Concrete, Central Precast, Eastern, Ingram, Kurtz, Local,
Master, Pebble, Redi-Mix, Riverside, San Diego, Smith, Superior, USC and
On-Site, collectively, “Borrowers”), the Guarantors listed on the signature
pages hereto, the financial institutions signatory hereto as lenders
(collectively, the “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as agent for the Lenders (“Agent”).
RECITALS
A.    Borrowers, Guarantors, Agent, Bank of America, N.A. (“Bank of America”),
Capital One Business Credit Corp. (“Capital One”) and Union Bank, N.A. (“Union
Bank” and together with Bank of America and Capital One, in their capacities as
lenders, collectively, the “Existing Lenders”) are party to that certain First
Amended and Restated Loan and Security Agreement, dated as of October 29, 2013,
as amended by that certain First Amendment to First Amended and Restated Loan
and Security Agreement, dated as of May 14, 2014 (as amended and as it may be
further amended, restated, extended, supplemented or otherwise modified from
time to time, the “Loan Agreement”), pursuant to which the Existing Lenders made
available to Borrowers Revolver Commitments in an aggregate principal amount of
up to $125,000,000.
B.    Borrowers have requested an increase in the Revolver Commitments to
$175,000,000, and the Existing Lenders and SunTrust Bank and Regions Bank
(collectively, the “New Lenders”) have agreed to make available to Borrowers
Revolver Commitments in an aggregate principal amount of up to $175,000,000 in
the individual allocations set forth on Schedule 1.1 attached hereto, which is
hereby incorporated by reference.
C.    In connection with such increase in the Revolver Commitments, Borrowers
have requested that certain other terms of the Loan Agreement be amended.
D.    Agent and the Existing Lenders are willing to amend the Loan Agreement
pursuant to this Amendment and each New Lender is willing to enter into the Loan
Agreement as a “Lender” pursuant to and as amended by this Amendment, all upon
the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
AGREEMENT
ARTICLE I.
Definitions
1.01    Capitalized terms used in this Amendment are defined in the Loan
Agreement, as amended hereby, unless otherwise stated.
ARTICLE II.    
Amendments
2.01    Amendment to Section 1.1 of the Loan Agreement. As of the Effective
Date, Section 1.1 of the Loan Agreement is hereby amended by deleting therefrom
the defined term “Revolver Commitments Increase Event”.
2.02    Amendment to Section 1.1 of the Loan Agreement. As of the Effective
Date, Section 1.1 of the Loan Agreement is hereby amended by inserting therein
the defined terms set forth below in the appropriate alphabetical order:
“Designated Jurisdiction: any country or territory that is the subject of any
Sanction.
OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.
Sanction: any international economic sanction administered or enforced by the
United States Government (including OFAC), the United Nations Security Council,
the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.”
2.03    Amendment to Section 1.1 of the Loan Agreement. As of the Effective
Date, Section 1.1 of the Loan Agreement is hereby amended by amending and
restating therein the defined terms set forth below to read, in each case, as
set forth below:
“Distribution Conditions: with respect to any Distribution pursuant to clause
(vii) of Section 10.2.3(a), the following conditions: (a) no Default or Event of
Default exists and is continuing or would result on a pro forma basis
immediately after giving effect to such Distribution; (b) Availability (1) for
each of the thirty (30) days preceding the date of such Distribution and (2) as
of the date of such Distribution after giving effect to such Distribution is
greater than the greater of (i) $24,500,000 or (ii) the lesser of twenty percent
(20%) of (A) the Borrowing Base or (B) the aggregate amount of Revolver
Commitments; and (c) the Fixed Charge Coverage Ratio, determined on a pro forma
basis immediately after giving effect to such Distribution for the most recent
trailing twelve month period, is not less than 1.0 to 1.0.”
“FCCR Trigger Period: the period (a) commencing on the earlier of the day that
an Event of Default occurs, or the day Availability is less than the greater of
(i) $14,000,000 or (ii) the lesser of twelve and one-half percent (12.5%) of (A)
the Borrowing Base or (B) the aggregate amount of Revolver Commitments, and (b)
continuing until, the first date on which, during the preceding thirty (30)
consecutive days, no Event of Default has existed and Availability has been
greater than the greater of (i) $14,000,000 or (ii) the lesser of twelve and
one-half percent (12.5%) of (A) the Borrowing Base or (B) the aggregate amount
of Revolver Commitments.”
“Permitted Acquisition: any Acquisition as long as (a) no Default or Event of
Default exists or is caused thereby; (b) the Acquisition is consensual; (c) the
assets, business or Person being acquired is useful or engaged in the business
of Borrowers and Subsidiaries, or a business that is similar, related,
incidental, complementary or corollary thereto or a reasonable extension
thereof; (d) in the case of an Acquisition in which the purchase price exceeds
$10,000,000, other than as specified in the last sentence of the definition of
“Borrowing Base,” prior to inclusion of the Accounts, Inventory and Trucks
acquired in connection with such Acquisition in the determination of the
Borrowing Base, the Agent shall have conducted an Appraisal of such Inventory
and, if required by the Agent, of such Trucks, and Agent shall have conducted an
audit and field examination of such Accounts, in each case to Agent’s
satisfaction, Agent shall have implemented any applicable reserves in accordance
with the provisions of the Loan Documents, and all appropriate lien filings and
collateral documentation have been duly completed, executed and delivered to the
Agent; (e) no Obligor shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could
reasonably be expected to have a Material Adverse Effect; (f) if such
Acquisition is an Acquisition of the Equity Interests of a Person, such
Acquisition (i) is structured so that the acquired Person shall become a
wholly-owned subsidiary of a Borrower pursuant to the terms of this Agreement,
and (ii) will not result in any violation of Regulation U; (g) no Debt or Liens
are incurred, assumed or result from the Acquisition, except Debt permitted
under Section 10.2.1 and Liens permitted under Section 10.2.2; (h) Availability
determined on a pro forma basis immediately before and after giving effect to
the Acquisition is at least the greater of (i) $17,500,000 or (ii) the lesser of
fifteen percent (15%) of (A) the Borrowing Base or (B) the aggregate amount of
Revolver Commitments; (i) the Fixed Charge Coverage Ratio, determined on a pro
forma basis immediately after giving effect to the Acquisition for the most
recent trailing twelve month period, is not less than 1.0 to 1.0, whether or not
a FCCR Trigger Period exists; and (j) in the case of an Acquisition in which the
purchase price exceeds $10,000,000, Borrowers deliver to Agent, at least 10
Business Days prior to the Acquisition, current drafts of all material
agreements relating thereto (and subsequent thereto any changes thereto) and a
certificate, in form and substance satisfactory to Agent, stating that the
Acquisition is a “Permitted Acquisition” and demonstrating compliance with the
foregoing requirements.”
“Prepayment Conditions: with respect to any payment pursuant to clause (iii) of
Section 10.2.7, the following conditions: (a) no Default or Event of Default
exists and is continuing or would result on a pro forma basis immediately after
giving effect to such payment; (b) Availability (i) for each of the thirty (30)
days preceding the date of such prepayment and (ii) as of the date of such
payment after giving effect to such payment is greater than the greater of (A)
$24,500,000 or (B) the lesser of twenty percent (20%) of (1) the Borrowing Base
or (2) the aggregate amount of Revolver Commitments; and (c) the Fixed Charge
Coverage Ratio, determined on a pro forma basis immediately after giving effect
to such payment for the most recent trailing twelve month period, is not less
than 1.0 to 1.0.”
“Refinancing Conditions: the following conditions for Refinancing Debt: (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced (plus the amount of accrued and
unpaid interest thereon and fees, costs, expenses and premiums incurred in
connection therewith); provided, however, that in the case of Refinancing Debt
in respect of the Senior Notes, the principal amount of such Refinancing Debt
with respect to the Senior Notes may be in an aggregate amount (together with
any remaining secured outstanding obligations under the Senior Notes after
giving effect to such Refinancing Debt) of up to (but not in excess of)
$300,000,000, provided that in the case of the Senior Notes, in connection with
entering into any such Refinancing Debt, to the extent the Intercreditor
Agreement is then in effect and applicable to such Refinancing Debt, the ABL Cap
Amount (as defined in the Intercreditor Agreement) is increased to at least 110%
of the aggregate Revolver Commitments or is eliminated or any cap contained in
the relevant executed satisfactory intercreditor documentation between the
holders of such Refinancing Debt (or a trustee, agent or other representative on
their behalf) and the Agent as to the aggregate outstanding principal amount of
Loans and LC Obligations as to which the first priority Lien of Agent, for the
benefit of the Secured Parties, in the Collateral shall have priority over the
Lien of the holders of such Refinancing Debt, shall be no less than 110% of the
aggregate Revolver Commitments; (b) it has a final maturity no sooner than, and
a weighted average life no less than, the Debt being extended, renewed or
refinanced; (c) it has a market rate of interest; (d) if applicable, it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (e) the representations, covenants and defaults
applicable to it, taken as a whole, are not materially less favorable to
Borrowers than those applicable to the Debt being extended, renewed or
refinanced; (f) no additional Lien is granted to secure it and, in the case of
Refinancing Debt in respect of the Senior Notes the respective Lien priorities
in the Collateral in favor of Agent, for the benefit of the Secured Parties, and
in favor of the holders of such Refinancing Debt shall be the same as currently
provided in the Intercreditor Agreement as in effect on the Closing Date (i.e.,
the scope of the ABL Priority Collateral and priority of Agent’s Lien therein
shall not change) or shall be more favorable to Agent and Secured Parties than
as in effect on the Closing Date, and either the Intercreditor Agreement as in
effect on the Closing Date remains in effect or satisfactory executed
intercreditor documents between Agent and the holders of such Refinancing Debt
(or a trustee, agent or other representative on their behalf) shall have been
agreed to by Agent; (g) no additional Person is obligated on such Debt; and (h)
upon giving effect to it, no Default or Event of Default exists. For the
avoidance of doubt, the Senior Notes may remain outstanding notwithstanding a
refinancing thereof if the Obligors have been discharged from their obligations
with respect to the refinanced Senior Notes pursuant to the “discharge”
provisions in the Senior Notes Agreement and the refinanced Senior Notes have
been called for redemption.”
“Revolver Termination Date: the date that is the earlier of: (a) five (5) years
from the Closing Date or (b) sixty (60) days prior to the maturity date of the
Refinancing Debt in respect of the Senior Notes.”
“Trigger Period: the period (a) commencing on the earlier of the day that an
Event of Default occurs, or the day Availability is less than the greater of (i)
$17,500,000 or (ii) the lesser of fifteen percent (15%) of (A) the Borrowing
Base or (B) the aggregate amount of Revolver Commitments, and (b) continuing
until, the first date on which, during the preceding thirty (30) consecutive
days, no Event of Default has existed and Availability has been greater than the
greater of (i) $17,500,000 or (ii) the lesser of fifteen percent (15%) of (A)
the Borrowing Base or (B) the aggregate amount of Revolver Commitments.”
“Truck Formula Amount: the lesser of (i) $40,000,000 or (ii) the sum of (w) 85%
of the Net Orderly Liquidation Value of Eligible Trucks as of the latest Truck
Appraisal Date, plus (x) 80% of the cost of Eligible Trucks (net of any
discounts, rebates or credits and excluding any fees, expenses, sales taxes,
other taxes and delivery charges) acquired since the latest Truck Appraisal Date
minus (y) 85% of the Net Orderly Liquidation Value of Eligible Trucks that have
been sold since the latest Truck Appraisal Date, minus (z) 85% of the
Depreciation Amount applicable to Eligible Trucks.”
2.04    Amendment to Section 2.1.7 of the Loan Agreement. As of the Effective
Date, Section 2.1.7 of the Loan Agreement is hereby deleted in its entirety.
2.05    Amendment to Section 3.7.2 of the Loan Agreement. As of the Effective
Date, Section 3.7.2 of the Loan Agreement is hereby amended and restated to read
as follows:
“3.7.2.    Capital Adequacy. If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations, to a level below that which such Lender, Issuing Bank or holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s, Issuing Bank’s and holding company’s policies with
respect to capital adequacy and liquidity), then from time to time Borrowers
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate it or its holding company for any such
reduction suffered.”
2.06    Amendment to Section 4.2.1 of the Loan Agreement. As of the Effective
Date, Section 4.2.1 of the Loan Agreement is hereby amended and restated to read
as follows:
“4.2.1.    Reallocation of Pro Rata Share; Amendments. For purposes of
determining Lenders’ obligations to fund or participate in Loans or Letters of
Credit, Agent may exclude the Commitments and Loans of any Defaulting Lender(s)
from the calculation of Pro Rata shares; provided, however, that in no event
will any Lender be required to fund or participate in Loans or Letters of Credit
if as a result of such funding or participation the aggregate amount of such
Lender’s Revolving Loans and participations in LC Obligations would exceed its
Commitment. A Defaulting Lender shall have no right to vote on any amendment,
waiver or other modification of a Loan Document, except as provided in Section
15.1.1(c).”   
2.07    Amendment to Section 9.1 of the Loan Agreement. As of the Effective
Date, Section 9.1 of the Loan Agreement is hereby amended by adding a new
Section 9.1.24 at the end thereof to read as follows:
“9.1.24. OFAC. No Obligor, or, to the knowledge of any Obligor, any director,
officer, employee, agent, affiliate or representative thereof, is an individual
or entity currently the subject of any Sanctions. No Obligor is located,
organized or resident in a Designated Jurisdiction.”
2.08    Amendment to Section 15.1.2 of the Loan Agreement. As of the Effective
Date, Section 15.1.2 of the Loan Agreement is hereby amended by deleting the
last sentence thereof.
2.09    Amendment to Schedule 1.1 of the Loan Agreement. As of the Effective
Date, Schedule 1.1 of the Loan Agreement is hereby amended and restated in its
entirety as set forth on Schedule 1.1 attached hereto.     
ARTICLE III.    
Conditions Precedent
3.01    Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent in a manner
and pursuant to executed documentation satisfactory to Agent and the Lenders
(the date on which all such conditions are satisfied being the “Effective
Date”):
(a)    Agent shall have received this Amendment, duly executed by each of the
Obligors, the Existing Lenders and the New Lenders.
(b)    Agent shall have received that certain Fee Letter, dated as of the date
hereof, duly executed by each Borrower.
(c)    Obligors shall have paid all fees and expenses to be paid to Agent and
Lenders in accordance with the terms hereof.
(d)    The representations and warranties contained herein and in the Loan
Agreement and the other Loan Documents, as each is amended hereby, shall be true
and correct in all material respects as of the date hereof, as if made on the
date hereof, except for those representations and warranties specifically made
as of an earlier date, which shall be true and correct in all material respects
as of such earlier date.
(e)    After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing.
(f)    All organizational proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be reasonably satisfactory to Agent and each
Required Lender and their respective legal counsel.
ARTICLE IV.    
Ratifications, Representations and Warranties
4.01    Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the other Loan Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the Loan
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect. Each Obligor, Agent and each Lender agree
that the Loan Agreement and the other Loan Documents, as amended hereby, shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.
4.02    Representations and Warranties. Each Obligor hereby represents and
warrants to Agent and Lenders that: (a) the execution, delivery and performance
of this Amendment and any and all other Loan Documents executed and/or delivered
in connection herewith have been authorized by all requisite organizational
action on the part of such Obligor and will not violate the organizational or
governing documents of such Obligor; (b) the representations and warranties
contained in the Loan Agreement, as amended hereby, and any other Loan Document
are true and correct in all material respects on and as of the date hereof,
except for those representations and warranties specifically made as of an
earlier date, which shall be true and correct in all material respects as of
such earlier date; (c) no Default or Event of Default under the Loan Agreement,
as amended hereby, has occurred and is continuing; and (d) each Obligor is in
compliance with all covenants and agreements contained in the Loan Agreement and
the other Loan Documents, as amended hereby.
ARTICLE V.    
New Lender Provisions
Each New Lender agrees that by executing and delivering this Amendment it is
joining the Loan Agreement as a “Lender” thereunder and that from and after the
Effective Date, it will observe and perform all obligations that are required to
be performed by it as a “Lender” under the Loan Documents. As a condition to
joining the Loan Agreement, each New Lender hereby: (a) represents and warrants
that it is legally authorized to enter into this Amendment and the Loan
Documents pursuant to this Amendment; (b) confirms that it has received copies
of the Loan Agreement and such other Loan Documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
the Loan Documents pursuant to this Amendment; (c) agrees that it shall,
independently and without reliance upon the Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents;
(d) appoints and authorizes Agent to take such action as agent on its behalf and
to exercise such powers under the Loan Agreement as are delegated to Agent by
the terms thereof, together with such powers as are incidental thereto; and (f)
represents and warrants that the assignment evidenced hereby will not result in
a non-exempt “prohibited transaction” under Section 406 of ERISA.
ARTICLE VI.    
Miscellaneous Provisions
6.01    Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any other Loan Document, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent or any Lender or any closing shall
affect the representations and warranties or the right of Agent or Lenders to
rely upon them.
6.02    Reference to Loan Agreement. Each of the Loan Agreement and the other
Loan Documents, and any and all other Loan Documents, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Loan Agreement, as amended hereby, are hereby amended so
that any reference in the Loan Agreement and such other Loan Documents to the
Loan Agreement shall mean a reference to the Loan Agreement, as amended hereby,
and any reference in the Loan Agreement and such other Loan Documents to any
other Loan Document amended by the provisions of this Amendment shall mean a
reference to such other Loan Documents, as amended hereby.
6.03    Expenses of Agent and Lenders. As provided in the Loan Agreement, each
Obligor agrees to pay on demand all costs and out-of-pocket expenses incurred by
Agent or any Lender in connection with the preparation, negotiation, and
execution of this Amendment and the other Loan Documents executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the costs and fees of Agent and each Lender’s
legal counsel, and all costs and out-of-pocket expenses incurred by Agent or any
Lender in connection with the enforcement or preservation of any rights under
the Loan Agreement, as amended hereby, or any other Loan Documents, including,
without, limitation, the costs and fees of Agent’s and each Lender’s legal
counsel and consultants.
6.04    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
6.05    Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Agent and Lenders and each Obligor and their respective
successors and assigns, except that no Obligor may assign or transfer any of its
rights or obligations hereunder without the prior written consent of Agent and
Lenders.
6.06    Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. Delivery of a signature page of this Amendment by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart hereof.
6.07    Effect of Waiver. No consent or waiver, express or implied, by Agent or
Lenders to or for any breach of or deviation from any covenant or condition by
any Obligor shall be deemed a consent to or waiver of any other breach of the
same or any other covenant, condition or duty.
6.08    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
6.09    Applicable Law. This Agreement and all other Loan Documents executed
pursuant hereto shall be deemed to have been made and to be performable in and
shall be governed by and construed in accordance with the laws of the Texas.
6.10    Final Agreement. THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY EACH OBLIGOR,
AGENT AND REQUIRED LENDERS (AND SUCH OTHER LENDERS AS REQUIRED PURSUANT TO
SECTION 15.1 OF THE LOAN AGREEMENT).
6.11    Release. EACH OBLIGOR HEREBY ACKNOWLEDGES THAT AS OF THE DATE HEREOF IT
HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM AGENT OR ANY LENDER. EACH OBLIGOR HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT AND EACH LENDER
AND THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES (INCLUDING ALL STRICT LIABILITIES) WHATSOEVER, KNOWN
OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE OF THIS AMENDMENT, WHICH ANY OBLIGOR MAY NOW OR HEREAFTER
HAVE AGAINST AGENT OR ANY LENDER OR ANY OF THEIR RESPECTIVE PREDECESSORS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, TO THE EXTENT ARISING FROM ANY “LOANS,” INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT,
AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT. EACH OBLIGOR WAIVES THE
BENEFITS OF ANY LAW, WHICH MAY PROVIDE IN SUBSTANCE: “A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN ITS
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY IT MUST HAVE
MATERIALLY AFFECTED ITS SETTLEMENT WITH THE DEBTOR.” EACH OBLIGOR UNDERSTANDS
THAT THE FACTS WHICH IT BELIEVES TO BE TRUE AT THE TIME OF MAKING THE RELEASE
PROVIDED FOR HEREIN MAY LATER TURN OUT TO BE DIFFERENT THAN IT NOW BELIEVES, AND
THAT INFORMATION WHICH IS NOT NOW KNOWN OR SUSPECTED MAY LATER BE DISCOVERED.
EACH OBLIGOR ACCEPTS THIS POSSIBILITY, AND EACH OF THEM ASSUMES THE RISK OF THE
FACTS TURNING OUT TO BE DIFFERENT AND NEW INFORMATION BEING DISCOVERED; AND EACH
OF THEM FURTHER AGREES THAT THE RELEASE PROVIDED FOR HEREIN SHALL IN ALL
RESPECTS CONTINUE TO BE EFFECTIVE AND NOT SUBJECT TO TERMINATION OR RESCISSION
BECAUSE OF ANY DIFFERENCE IN SUCH FACTS OR ANY NEW INFORMATION.




[Signature pages follow.]


IN WITNESS WHEREOF, this Amendment has been executed on the date first written
above, to be effective as the respective date set forth above.
 
BORROWERS:


U.S. CONCRETE, INC.




By: /s/ Paul M. Jolas         
Name: Paul M. Jolas
Title: Vice President, General Counsel and Corporate Secretary


ALLIANCE HAULERS, INC.
 
ATLAS-TUCK CONCRETE, INC. 
 
BODE CONCRETE LLC 
BODE GRAVEL CO.
BRECKENRIDGE READY MIX, INC.
 
CENTRAL CONCRETE SUPPLY CO., INC.
 
CENTRAL PRECAST CONCRETE, INC.
 
EASTERN CONCRETE MATERIALS, INC. 
 
INGRAM CONCRETE, LLC
 
KURTZ GRAVEL COMPANY
 
LOCAL CONCRETE SUPPLY & EQUIPMENT, LLC
 
MASTER MIX, LLC
 
PEBBLE LANE ASSOCIATES, LLC
 
REDI-MIX, LLC
 
RIVERSIDE MATERIALS, LLC
 
SAN DIEGO PRECAST CONCRETE, INC.
 
SMITH PRE-CAST, INC.
 
SUPERIOR CONCRETE MATERIALS, INC.
 
USC TECHNOLOGIES, INC.
 
U.S. CONCRETE ON-SITE, INC.




By: /s/ Paul M. Jolas         
Name: Paul M. Jolas
Title: Vice President and Secretary




 







 
GUARANTORS:


ALBERTA INVESTMENTS, INC.
 
AMERICAN CONCRETE PRODUCTS, INC.
 
ATLAS REDI-MIX, LLC
 
BEALL CONCRETE ENTERPRISES, LLC
 
BEALL INDUSTRIES, INC.
 
BEALL INVESTMENT CORPORATION, INC.
 
BEALL MANAGEMENT, INC.
 
CONCRETE ACQUISITION IV, LLC
 
CONCRETE ACQUISITION V, LLC
 
CONCRETE ACQUISITION VI, LLC
 
CONCRETE XXXIV ACQUISITION, INC.
 
CONCRETE XXXV ACQUISITION, INC.
 
CONCRETE XXXVI ACQUISITION, INC.
 
HAMBURG QUARRY LIMITED LIABILITY COMPANY
 
MASTER MIX CONCRETE, LLC
 
MG, LLC
 
NYC CONCRETE MATERIALS, LLC
 
REDI-MIX CONCRETE, L.P.
 
REDI-MIX GP, LLC
 
SIERRA PRECAST, INC.
 
TITAN CONCRETE INDUSTRIES, INC.
 
USC ATLANTIC, INC.
 
USC MANAGEMENT CO., LLC
 
USC PAYROLL, INC.
 
U.S. CONCRETE TEXAS HOLDINGS, INC.




By: /s/ Paul M. Jolas         
Name: Paul M. Jolas
Title: Vice President and Secretary







 
AGENT AND LENDERS:


BANK OF AMERICA, N.A., 
as Agent and a Lender




By: /s/ Hance VanBeber         
Name: Hance VanBeber
Title: Senior Vice President









 
CAPITAL ONE BUSINESS CREDIT CORP.,
as a Lender


By: /s/ Julianne Low         
Name:    Julianne Low
Title: Senior Director




 
 







 
MUFG Union Bank, N.A., a national banking institution formerly known as Union
Bank, N.A.
as a Lender


By: /s/ John Watkins      
Name:    John Watkins
Title: Vice President













 
REGIONS BANK,
as a Lender


By: /s/ Gregory Garbuz      
Name: Gregory Garbuz
Title: Vice President











 
SUNTRUST BANK,
as a Lender


By: /s/ Christopher N. Jensen      
Name:    Christopher N. Jensen   
Title: Vice President















SCHEDULE 1.1
to
First Amended and Restated Loan and Security Agreement




COMMITMENTS OF LENDERS


Commitments of Lenders as of September 12, 2014:




Lender


Revolver Commitment
BANK OF AMERICA, N.A.
$70,000,000
CAPITAL ONE BUSINESS CREDIT CORP.
$25,000,000
MUFG UNION BANK, N.A.
$30,000,000
REGIONS BANK
$25,000,000
SUNTRUST BANK
$25,000,000










Second Amendment to First Amended and Restated
Loan and Security Agreement
#32257793_v6